Title: To George Washington from William Heath, 5 October 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Continental village, October 5. 1781.
                  
                  I have been honored with your’s of the 23d and 24th ultimo, and beg leave to congratulate your Excellency on the prospect of success (which with the blessing of heaven) seems almost ensured to you.
                  I have the copy of instructions from the general Assembly of the state of Georgia, the resolution of Congress, and your Excellency’s instructions respecting Major–general Howe’s conduct while commanding in the state of Georgia—but not a single evidence do I know of, or who is to support the charges.  I therefore request to be informed, whether it is your Excellency’s pleasure that I immediately appoint a court of inquiry—whether there are any papers lodged with your Excellency which will tend further to elucidate the matter—and on whom I am to call to support the charges.
                  I have the pleasure to congratulate your Excellency on the success of the american arms in this quarter, in the reduction of fort Slongo on Long Island on the morning of the 3d instant.  The enterprise was planned by major Tallmadge, and executed by major Trescott with an address and gallantry that does them much honor—And what heightens the pleasure, is, the success was obtained without the loss of a man on our side, and but one wounded.  It is said a number of small arms were taken.  Major Vanalstin, the commandant was gone to New York to solicit a twelve pounder for the fort.
                  In a former letter I requested a copy of your order respecting captain Livermore of the New Hampshire line.  It has been reported that he is restored to his command, but I have received nothing respecting it that will warrant my publishing it in orders—and captain Livermore held in a disagreeable suspense.
                  I am carefully forwarding on for the use of the army under your Excellency’s immediate command, one hundred head of beef cattle weekly and shall continue to do so until ordered otherwise.  I have the honor to be With the highest respect Your Excellency’s Most obiedient servant,
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Dear Sir,
                        Norwalk Sepr 25th 1781
                     
                     The object of the intended expedition (in which You will command) is the reduction of the refugee Post on Long Island called Fort Slongo.  I should recommend to You to land Your troops at least two miles to the East or westward of the Fort, to avoid any Guards which may be advanced on the bank next to the sound.  The Guides will point out the most proper place for this purpose—when You advance near the Fort, if You should find the Garrison alarmed, & under arms—I Cannot advise You to attempt a storm, as the strength of the works seem not to warrant the risque—In this case it may not be amiss to endeavour to draw out the Troops by some proper Maneuvre.  If You find the Garrison pretty much off their guard, from the draught of the works herewith given You, I should suppose You had better make two attacks at the same time—The one directly against the sally Port or Gate, & the other against the hutts within the Abattis—If you succeed in the former, You will effectually cut off the Garrison from entering the Fort, and by the latter measure they will be prevented from escaping—However if from a more accurate survey & enquiry, You should judge any other mode of attack more likely to ensure success, You will be at liberty to adopt it.  You must by all means endeavour to accomplish Your business so as to be ready to reembark Your Troops on or before day break, to avoid being cutt off in the sound by any of the Enemies armed boats or Guard Ships. Wishing You success I am Dear Sir Your most Obedt Servt 
                     
                        Benjn Talmadge
                        Major 2d Lt Dragoons
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Return Of Prisoners Ordance Military Stores &c. &c. taken in Fort Slongo Octr 3d 1781
                     
                     PrisonersCaptains2Lieutenants1Rank & File18
                     OrdnanceThree pounder Brass1brought offFour Poudr double fortifd Iron2Destroy’dCases of shot for three poundrs10Do          Do      four pounders32Blank cartridges three poundrs24Musquett Cartridges480A considerable quantity of english goods & Cloathing were taken in the Fort & brought off.
                     Two of the Enemy were killed within their works & two mortally wounded & left.
                     
                        Leml Trescott
                        Major of the 9th Massts regt
                     
                  
                  
                Enclosure
                                    
                     
                        Dear General,
                        Compo point, October 3d 1781.
                     
                     I am happy in having occasion to congratulate you on the success of an enterprize against fort Slongo, on Long Island.  After making many attempts to embark, and being prevented by bad weather, last evening at eight o’clock I ordered fifty men from captain Richards’s company of the Connecticut line, and fifty more from captain Edgar’s dismounted dragoons to embark at this place.  The smallness of the garrison at Slongo, and the difficulty of procuring boats, making it unnecessary to employ but a part of my detachment on this service, at the request of major Trescott, he was honored with the command.  Having obtained several very accurate draughts of this post, and even the places where the sentinels stood, I made every disposition for the attack previous to the embarkation of the troops.  I have enclosed a copy of my orders to major Trescott, which he has most faithfully executed, and his return of prisoners, &c. &c.
                     It becomes necessary for me to observe, that for the execution of this service, captain Edgar’s dismounted dragoons were ordered to surprize the garrison and carry the works, while captain Richards with his company were to surround the fort, and prevent the garrison from escaping.  Lieutenant Rogers of the 2d regiment light dragoons with ten chosen men, was appointed to lead the attack against the fort, followed by major Trescott and captain Edgar, with the remainder of the dismounted dragoons, the rear of which was brought up by cornet Pike—Captain Richards and ensign Pinto were disposed of as above observed, to surround the garrison.  The attack commenced at three o’clock this morning, and was conducted with great good order; but notwithstanding the greatest exertions of captain Richards and his officers, some of the garrison jumped over the works and escaped.  Major Trescott speaks highly of all the officers and soldiers under his command, as well as of the boat-men employed on this service.  It was fortunate for major Vanalstine who commanded the garrison, that he was absent at New York.
                     It gives me peculiar satisfaction that I have occasion to report not a man killed of our detachment, and but one wounded.  After the troops have refreshed themselves, I shall forward the prisoners, together with the standard of the garrison to head-quarters.  The plunder that was brought off from the garrison, I presume may be divided among the troops and boatmen who were on the expedition.  The piece of brass artillery I shall annex to my command for the present.
                     Some of our baggage being left at Fairfield, and other reasons of a private nature, which I shall soon communicate, have induced me to march the detachment to Fairfield, from whence I shall write you again to morrow.  I am, my dear General, With every sentiment of esteem, Your most obedient servant
                     
                        Benja. Tallmadge
                        Major 2d reg. L.D.
                     
                  
                  
               